COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Retaka Romeo Nelson v. Shannon Brochette Nelson

Appellate case number:      01-13-00816-CV

Trial court case number: 2012-04063

Trial court:                308th District Court of Harris County

        On November 5, 2013, this Court issued an order finding appellant to be indigent and
ordered the filing of the reporter’s record by December 5, 2013, at no cost to appellant. On that
date, eight court reporters filed a joint letter requesting that this Court either (i) order appellant to
limit his record request to only those matters he intends to appeal or (ii) grant the reporters until
March 5, 2014 to prepare the record requested by appellant.

       The court reporters’ request is granted, in part. There is no requirement that an indigent
appellant identify his appellate issues in advance of obtaining an appellate record — indeed, a
record is usually required to determine what issues may be viable on appeal. The remainder of
the reporter’s record shall be filed in this court no later than February 28, 2014. No further
extensions will be granted absent extraordinary circumstances.

        IT IS SO ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: January 30, 2014